Exhibit GENERAL SECURITY AGREEMENT In consideration of SILVERBIRCH INC., an Ontario corporation having an office at Suite 500, 150 Ferrand Drive, Toronto, Ontario M3C 3E5, Canada, (the “Secured Party”) heretofore or hereafter (1)extending or agreeing to extend any credit or other financial accommodation to or relying on any guaranty, endorsement or other assurance of payment of RED MILE ENTERTAINMENT, INC., a corporation organized under the law of Delaware and having its chief executive office at 223 San Anselmo Avenue, Suite #3, San Anselmo, California 94960, U.S.A., (the “Debtor”) or (2)agreeing to any direct or indirect extension, renewal, refinancing or other modification or replacement of or waiving or forbearing from exercising any right, remedy or power relating to any obligation heretofore or hereafter arising or accruing as a result of any such credit or other financial accommodation, and for other valuable consideration, the receipt of which is acknowledged, the Debtor agrees with the Secured Party as follows: 1.DEFINITIONS.In this Agreement: a.Collateral.The “Collateral” means collectively all right, title and interest of the Debtor in and to, wherever located, whether now owned or hereafter acquired or now existing or hereafter arising or accruing and whether or not subject to Article9 of the Uniform Commercial Code or described in any schedule heretofore or hereafter delivered to the Secured Party by the Debtor, (i) Accounts (including, but not limited to, Health-Care-Insurance Receivables), Chattel Paper, Deposit Accounts, Documents, General Intangibles (including, but not limited to, Intellectual Property, Payment Intangibles, Software, licenses, franchises and customer information), Goods (including, but not limited to, Equipment, Farm Products, Fixtures and Inventory), Instruments (including, but not limited to, Promissory Notes), Investment Property, Letter-of-Credit Rights (whether or not the related letter of credit is in writing), letters of credit (whether or not in writing), money and other personal property regardless of kind or nature (including, but not limited to, agreements, instruments and other Records not constituting Chattel Paper or a Document, General Intangible or Instrument, tort claims not constituting a Commercial Tort Claim, contract rights not constituting an Account or General Intangible, rights to payment of any money not constituting or evidenced by an Account, Commercial Tort Claim, Deposit Account, General Intangible, Investment Property, Letter-of-Credit Right, letter of credit, Chattel Paper or Instrument and insurance policies, claims and proceeds not constituting a Health-Care-Insurance Receivable or Proceeds) and (ii)to the extent not referred to in clause (i) of this sentence, (A) Supporting Obligations and Incidental Property Rights incident to, arising or accruing pursuant to or otherwise relating to any of the things referred to in clause (i)of this sentence, whether arising or accruing from any action taken by the Debtor or the Secured Party or otherwise, (B)Proceeds, other proceeds and Products of any of the things referred to in clauses(i) and (ii)(A)of this sentence and (C)Records relating to any of the things referred to in clauses (i) and (ii)(A) and (B) of this sentence. b.Control.“Control” means, with respect to any Deposit Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right, control as described in Article 9 of the Uniform Commercial Code with respect to collateral of its type. c.Control Agreement.“Control Agreement” means an agreement, instrument or other Record heretofore or hereafter entered into among the Debtor, the Secured Party and a Bank, Securities Intermediary or Commodity Intermediary for the purpose of giving the Secured Party Control of any Deposit Account or Investment Property included in the Collateral. - 2 - d.Event of Default.An “Event of Default” occurs or exists if (i)the Debtor or any Other Obligor defaults in the payment or other performance when due, whether by acceleration or otherwise, of any of the Obligations or the payment or other performance when due of any other obligation (including, but not limited to, any obligation to pay any money), whether now existing or hereafter arising or accruing and whether arising or accruing pursuant to this Agreement or any Control Agreement or otherwise, to the Secured Party or any other Person, the maturity of any of the Obligations or any such other obligation is accelerated or there occurs or exists any event or condition that, whether immediately or after notice, lapse of time or both notice and lapse of time and whether or not waived by any Person other than the Secured Party, would constitute a default with respect to or permit the acceleration of the maturity of any of the Obligations or any such other obligation, (ii)the Debtor or any Other Obligor is dissolved, ceases to exist, participates or agrees to participate in any merger, consolidation or other absorption, assigns or otherwise transfers all or substantially all of his, her or its assets, makes any bulk sale, sends any notice of any intended bulk sale, dies, becomes incompetent or insolvent (however evidenced), generally fails to pay his, her or its debts as they become due, fails to pay, withhold or collect any tax as required by applicable law, suspends or ceases his, her or its present business or has entered, served, filed or recorded against him, her or it or any of his, her or its assets any judgment or order of any court, agency or other governmental body or any lien other than a Permitted Lien, (iii)the Debtor or any Other Obligor has any receiver, trustee, custodian or similar Person for him, her or it or any of his, her or its assets appointed (whether with or without his, her or its consent), makes any assignment for the benefit of creditors or commences or has commenced against him, her or it any case or other proceeding pursuant to any bankruptcy, insolvency or similar statute or any formal or informal proceeding for the dissolution, liquidation or winding up of his, her or its affairs or the settlement of claims against him, her or it, (iv)any representation or warranty made in this Agreement or any Control Agreement or any other representation or warranty heretofore or hereafter made, or any financial statement heretofore or hereafter provided, to the Secured Party by or on behalf of the Debtor or any Other Obligor proves, as of the date thereof, to have been incorrect or misleading in any material respect or before the execution and delivery to the Secured Party by the Debtor of this Agreement there occurred and was not disclosed to the Secured Party any material adverse change in any information disclosed in any such representation or warranty heretofore so made or any financial statement heretofore so provided, (v)there occurs any loss, theft or destruction of or damage to any substantial portion of the Collateral or any substantial decrease in the value of the Collateral or (vi) the Secured Party deems itself insecure with respect to the Obligations or is of the opinion that the Collateral is or may not be sufficient or has decreased or may decrease in value, whether or not the Secured Party has sought any Other Collateral from the Debtor or any Other Obligor. e.Intellectual Property.“Intellectual Property” means, regardless of kind or nature and wherever in the world existing, used, issued or pending, (i) any patent or invention disclosed or claimed in any patent, (ii) any copyright, copyright registration or tangible personal property embodying any copyright, (iii) any trademark, service mark, trade style or trade dress (including, but not limited to, any trade, company, fictitious or other business or other name, logo or other source or business identifier), whether registered in any public office or not so registered, (iv) any trade secret (including, but not limited to, any know-how, technology, procedure, product formulation or other product or manufacturing specification or standard) or other confidential or proprietary business or technical data or other information, (v) any unpatented invention, whether or not patentable, (vi) any industrial or other design or design application or (vii) any registration or recording of, application for, reissue, renewal, continuation or extension of, goodwill symbolized by, incident to, associated with or otherwise relating to or Incidental Property Right, Record or license relating to any of the things referred to in clauses (i) through (vi) of this sentence. - 3 - f.Incidental Property Right.“Incidental Property Right” means, whether arising or accruing pursuant to applicable law or any agreement, instrument or other Record or otherwise, (i) any direct or indirect addition to, extension, renewal, refinancing or other modification or replacement of, increase in or earnings, profit, interest, dividend or distribution of cash or other property or other income or payment on account of any property, (ii) any direct or indirect Proceeds or other proceeds of any replacement, release, surrender, discharge, exchange, conversion, redemption, assignment or other transfer, collection or sale, lease or other disposition of any property, whether voluntary or involuntary or arising or accruing pursuant to any dissolution, liquidation or merger, consolidation or other absorption or otherwise, or (iii) any direct or indirect right, privilege, power or claim relating to any property (including, but not limited to, any right to any of the things referred to in clauses (i) and (ii) of this sentence, any option or warrant, any right of subscription, registration, conversion or redemption, any management right or any right to vote or give any consent, ratification or other approval or authorization (including, but not limited to, any right to vote or give any consent, ratification or other approval or authorization for any replacement of any of the directors, officers and managers of, amendment of any certificate or articles of incorporation or organization, by-laws, operating or partnership agreement or other charter, organizational or other governing document of, dissolution, liquidation or merger, consolidation or other absorption of or sale, lease or other disposition of all or substantially all of the assets of any Issuer of any General Intangible or Investment Property)). g.Obligations.The “Obligations” means collectively, whether now existing or hereafter arising or accruing and whether or not arising or accrued subsequent to any commencement of or made, proved, voted or allowed as a claim in any case or other proceeding pursuant to any bankruptcy, insolvency or similar statute, all obligations to the Secured Party in any capacity for (i)the payment of any money, however evidenced, regardless of kind or nature, whether for the payment of any principal, interest, fee, charge, cost or expense or otherwise, incurred for any business, commercial or agricultural purpose or otherwise, created directly or by any assignment or other transfer, direct or indirect, absolute or contingent (whether pursuant to any guaranty, endorsement or other assurance of payment or otherwise), similar or dissimilar or related or unrelated, or (ii) the performance of any other obligation that have been heretofore or are hereafter incurred by, in any capacity (including, but not limited to, as a debtor-in-possession after the commencement of any case or other proceeding pursuant to any bankruptcy, insolvency or similar statute) and whether alone or otherwise, the Debtor or any direct or indirect successor of the Debtor or direct or indirect assignee or other transferee of all or substantially all of the assets of the Debtor (including, but not limited to, any estate created by the commencement of any case or other proceeding pursuant to any bankruptcy, insolvency or similar statute and any receiver, trustee, custodian or similar Person for the Debtor or any of the assets of the Debtor) (including, but not limited to, all obligations of the Debtor to the Secured Party pursuant to Section 8 of this Agreement). h.Other Collateral.“Other Collateral” means, other than the Collateral, (i)any collateral, subordination, guaranty, endorsement or other security or assurance of payment, whether now existing or hereafter arising or accruing, that now or hereafter secures the payment or other performance of or is otherwise applicable to any of the Obligations or (ii)any obligation of the Secured Party, whether pursuant to any Deposit Account or Instrument or otherwise, that is now or hereafter available for setoff against any of the Obligations. -4 - i.Other Obligor.“Other Obligor” means, other than the Debtor, any Person who or that is now or hereafter liable, whether directly or indirectly or absolutely or contingently, for the payment or other performance of any of the Obligations. j.Permitted Lien.“Permitted Lien” means (i) whether now existing or hereafter arising or accruing, any security interest in or other lien on any of the Collateral in favor of the Secured Party or (ii)any security interest in or other lien on any of the Collateral fully and accurately described under the heading “Permitted Liens” on Exhibit A attached to and made a part of this
